COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                             NO. 02-15-00076-CV


IN THE INTEREST OF N.L., A
CHILD




                                    ------------

          FROM THE 16TH DISTRICT COURT OF DENTON COUNTY
                    TRIAL COURT NO. 2011-10454-16

                                   ------------

             MEMORANDUM OPINION 1 AND JUDGMENT
                                   ------------

      We have considered the parties’ “Agreed Motion To Set Aside Trial Court’s

Judgment And Remand Case To Trial Court.” It is the court’s opinion that the

motion should be granted; therefore, we set aside the trial court’s judgment

without regard to the merits and remand this case to the trial court to render

judgment in accordance with the parties’ agreement.      See Tex. R. App. P.


      1
      See Tex. R. App. P. 47.4.
42.1(a)(2)(B), Innovative Office Sys., Inc. v. Johnson, 911 S.W.2d 387, 388 (Tex.

1995). Costs of the appeal shall be paid by the party incurring same, for which

let execution issue. See Tex. R. App. P. 42.1(d), 43.4.



                                                  PER CURIAM

PANEL: DAUPHINOT, J.; LIVINGSTON, C.J.; and SUDDERTH, J.

DELIVERED: October 15, 2015




                                    2